Title: To Alexander Hamilton from Stephen Higginson, 12 January 1797
From: Higginson, Stephen
To: Hamilton, Alexander



Boston Jany 12. 97
Dr Sir

Your Letter of 20 of last month I have received. The election of Mr. Adams seems to be secured, but with an excess only of one vote, which is close work indeed. This, while it avoids the point I before stated to you, will involve another, I fear, more dangerous & difficult. The blind or devoted partisans of Mr. Adams, instead of being satisfied with his being elected, seem to be alarmed at the danger he was in of failing; & they have the folly to say, that this danger was incurred wholly by the arrangement of pushing him & Pinckney together. They go farther & say, that this arrangement was intended to bring in Pinckney & exclude him. They affect to believe this to have been the intention, because the character of Adams for discernment & independence forbid all hope of influencing the decissions of the Executive, he being the president; but had Pinckney been introduced, his pliability would have continued the influence of a few over the measures of the executive, which has been too conspicuous during the present administration. At the head of this Junto, as they call it, they place you & Mr Jay; & they attribute the design to him & you of excluding Mr A: from the Chair, which the arrangement alluded to was intended to effect. They affect also to believe, that it is for the interest of the Country to have Mr. Jefferson for vice president rather than Pinckney—that he will serve readily under mr. Adams, & will be influenced by & coincide with him.
These Sentiments, however foolish & impudent They may appear, are dealt out freely by some of his particular connections, who seem to consider the Country as made for the man, & not the man for the Country; & it is believed, that mr. A: himself entertains them, perhaps has communicated them. Those who know the man, will not be much surprised if he should himself say the same things, when his feelings are up; & it may happen, that believing thus, he may be cool & distant toward those whom he ought to be intimate with & consult upon important occasions. With such impressions he may attach himself to Jefferson, if he conducts with address, & adopt a line of conduct toward his former friends, which will divide & may much weaken the federal interest.
I suggest to you this much, perhaps not new, with a view to prepare you for appearances, which might otherwise alarm some of our friends who may not expect them. Possibly you may think of some mode of preventing the inconveniences which I fear to result from what I apprehend to be Mr Adams feelings.
With due respect I am Sir yours &c
